This version contains the errata of February 8, 2000 - e

          UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 97-875

MITCHELL SCATES, JR.,                                         APPELLANT ,

           V.


TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                APPELLEE.

KENNETH B. MASON , JR.,                                       INTERVENOR.


          Before NEBEKER, Chief Judge, and KRAMER, FARLEY, HOLDAWAY,
                      IVERS, STEINBERG, and GREENE, Judges.

                                            ORDER

        After the Court issued its opinion in Scates v. West, 13 Vet.App. 98 (1999), the intervenor
filed a motion for reconsideration and an alternative motion for a full Court decision. Because a
majority of the panel voted to deny reconsideration, the alternative motion for a full Court decision
was circulated to the full Court. Thereafter, on December 15, 1999, amicus curiae for the appellant
was requested to file a reply to the intervenor's motion, and on January 14, 2000, counsel for the
appellant filed such a reply. On January 24, 2000, the intervenor responded.

       A majority of the Court has voted to grant the intervenor's motion. The Clerk is directed to
schedule this case for oral argument as soon as the business of the Court permits.

       On consideration of the foregoing, it is

       ORDERED that the intervenor's motion for a full Court decision is granted. It is further

       ORDERED that the Court's decision in Scates, supra, is withdrawn.

DATED:          February 2, 2000                      PER CURIAM.